DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0102578 A1) in view of Yoon (US 2006/0238693 A1) and Kiguchi et al. (US 2003/0030766 A1).
Re claim 1, Shin et al. discloses a device comprising a base layer (102 or 172), a black layer (192); an electrode layer (182) disposed between the black layer and the base layer; and column spacers (194) formed on the black layer, wherein the black layer is in contact with the electrode layer (Fig. 3).  Park et al. does not disclose the device wherein a loss rate of spacers is 15% or less, wherein the loss rate is measured by attaching a pressure-sensitive adhesive tape to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a loss rate of spacers is 15% or less, wherein the loss rate is measured by attaching a pressure-sensitive adhesive tape to the base layer, wherein the pressure-sensitive adhesive tape has a peel force of about 3.72 N/10 mm to about 4.16 N/10 mm, and peeling the pressure-sensitive adhesive tape from the base layer at a peel angle of 180 degrees in accordance with JIS Z 1522.  Yoon discloses that the adhesion to the attached substrate is desired to be strong (paragraph 0127).  Therefore, obtaining a device with a low loss rate of spacers when measured by attaching a pressure-sensitive adhesive tape to the base layer, wherein the pressure-sensitive adhesive tape has a peel force of about 3.72 N/10 mm to about 4.16 N/10 mm, and peeling the pressure-sensitive adhesive tape from the base layer at a peel angle of 180 degrees in accordance with JIS Z 1522 in order to confirm a strong adhesion to the attached substrate is based on a result effective variable requiring routine skill in the art.  The claim language is silent to any specific structural limitation that enables the device to have a loss rate of spacers of 15% or less with the claimed peel test.   
Shin et al. also does not disclose the device wherein the black layer comprises a metal with a physical ductility value of 0.55 or more.
Kiguchi et al. discloses a device wherein the black matrix comprises aluminum or each layer having a metal comprising aluminum (paragraph 0066)
It would have been obvious to one having ordinary skill in before the effective filing date of the invention to employ the device wherein the black matrix comprises a metal having a 
Re claim 2, Shin et al. discloses the device wherein the base layer is a flexible base layer (paragraph 0049, 0055)
Re claim 5, Shin et al. discloses the device wherein the black matrix layer comprises a metal layer (paragraph 0068), but does not disclose the device with a physical ductility value of 0.55 or more.
Kiguchi et al. discloses a device wherein the black matrix comprises aluminum or each layer having a metal comprising aluminum (paragraph 0066)
It would have been obvious to one having ordinary skill in before the effective filing date of the invention to employ the device wherein the black matrix comprises a metal having a physical ductility value of 0.55, or each layer having a metal with a physical ductility value of 0.55 or more since one would be motivated to employ a conventional metal to be used in a black matrix layer.  Aluminum comprises a physical ductility of greater than 0.55 as also supported by applicant’s specifications (paragraph 0058).
Re claim 15, Shin et al. discloses the device comprising a second substrate (200) disposed opposite to the substrate, wherein a gap is maintained between the substrate and the second substrate by the column spacers.


s 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., Yoon and Kiguchi et al. in view of Park (US 2005/0140858 A1).
Re claim 3, Shin et al. does not disclose the device wherein a ratio (T/B) of an area (B) of the black layer and an area (T) of a bottom of the column spacer is in a range of 0.5 to 1.5.
Park disclose a device wherein a ratio (T/B) of an area (B) of the black layer and an area (T) of a bottom of the column spacer is in a range of 0.5 to 1.5 (Fig. 3, ref. 53, 55). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a ratio (T/B) of an area (B) of the black layer and an area (T) of a bottom of the column spacer is in a range of 0.5 to 1.5 since one would be motivated to improve the aperture ratio when the color filter is disposed on the array substrate.
Re claim 6, Shin et al. does not disclose the device wherein the black layer is a multilayer structure comprising a first layer and a second layer, wherein the first layer is the metal layer and the second layer is one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer.
Park discloses the device wherein the black layer is a multilayer structure comprising a first layer and a second layer, wherein the first layer is the metal layer and the second layer is one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer (paragraph 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device the black layer is a multilayer structure comprising a first layer and a second layer, wherein the first layer is the metal layer and the second layer is one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., Yoon  and Kiguchi et al. in view of Takahashi et al. (US 2006/0103789 A1).
Shin et al. does not disclose the device wherein the black layer is a multilayer structure comprises a first layer and two second layers second layer on opposing sides of the first layer, wherein the first layer is the metal layer, and the second layer is on one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer.
Takahashi discloses a device wherein a black matrix is a multilayer structure comprising a first layer and two second layers second layer on opposing sides of the first layer, wherein the first layer is the metal layer, and the second layer is on one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a black matrix is a multilayer structure comprises a first layer and two second layers second layer on opposing sides of the first layer, wherein the first layer is the metal layer, and the second layer is on one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer since one would be motivated for reflected light in a visible wavelength to be inconspicuous (paragraph 0019).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., Yoon and Kiguchi et al. in view of Lee (KR1020140061786 A1).

Lee discloses a device wherein the spacers (167b) have a hemispherical portion on the ends of the spacers opposite the black layer (161).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the spacers have a hemispherical portion on the ends of the spacers opposite the black layer since one would be motivated to optimize value of the parasitic capacitance.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871